Citation Nr: 0620226	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation higher than 10 percent 
for service-connected residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 2004 Board Remand.  This matter was 
originally on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the veteran's claim for a 
compensable rating.

In a March 2006 rating decision, the RO increased the 
evaluation for the veteran's service-connected right ankle 
disability from 0 percent to 10 percent effective October 16, 
2001.  

In February 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence does not show that the veteran's 
service-connected right ankle disability is manifested by 
marked limitation of motion, ankylosis of the ankle, 
ankylsosis of the subastragalar or tarsal joint, malunion of 
os calcis or astragalus, or that it has required 
astragalectomy.  





CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 10 
percent for the veteran's service-connected residuals of a 
right ankle injury have not been approximated.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic 
Code 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The July 2004 Board Remand and the VCAA

In July 2004, the Board remanded the issue of entitlement to 
a compensable evaluation for service-connected residuals of a 
right ankle injury with instructions that the veteran be 
afforded a VA examination to ascertain the severity of his 
right ankle disability to include application of 38 C.F.R. 
§§ 4.40 and 4.45 regarding functional loss due to pain and 
weakness, fatigability, incoordination or pain on movement of 
a joint.  The record reflects that the veteran underwent a VA 
joints examination in August 2004.  The examination report is 
of record and includes a thorough analysis of the current 
severity of the veteran's right ankle disability.  The Board 
also observes that the RO considered the additional medical 
evidence and increased the assigned disability rating to 10 
percent for moderate limitation of motion of the right ankle 
in March 2006.  Based on the foregoing, the Board finds that 
the RO complied with the July 2004 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).
      
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in February 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO asked the veteran to furnish medical 
evidence showing that his right ankle disability had 
increased in severity.  In addition, the RO noted that the 
veteran could help VA with his claim by informing VA about 
any additional information and evidence that he wanted VA to 
try to obtain on his behalf.  The RO further asked the 
veteran to send the information describing additional 
evidence or the evidence itself to the RO within 30 days of 
the date of the letter.  Moreover, the RO advised the veteran 
if the information or evidence is received within one year 
from the date of the VCAA letter and VA decides that he is 
entitled to VA benefits, VA may be able to pay him from the 
date his claim was received.  Thus, the veteran was 
essentially asked to provide any evidence in his possession 
that pertained to his claim and was advised regarding the 
elements of degree of disability and effective date in the 
February 2002 VCAA notice letter.  38 C.F.R. § 3.159 (b)(1) 
(2005); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (stating that VCAA notice requirements include the 
elements of degree of disability and effective date).  The 
Board further observes that a follow-up duty to assist letter 
was sent to the veteran in July 2004.   

Moreover, the RO provided the veteran with a copy of the 
rating decisions dated in June 2002 and March 2006, the July 
2003 Statement of the Case (SOC), and the March 2006 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  The July 2003 SOC and 
March 2006 SSOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran VA examinations in February 2002 and August 2004.  
The veteran's VA treatment records dated from April 2001 to 
January 2002 are also of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Increased Evaluation for Service-Connected Residuals of 
Right Ankle Injury

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2005).     

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2005).

Analysis 

The veteran's service-connected right ankle disability is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).

In order for the veteran to receive the next higher 
evaluation of 20 percent under Diagnostic Code 5271, the 
evidence must show that his right ankle disability is 
manifested by marked limitation of motion.    

The medical evidence of record, however, reveals no such 
degree of limitation.  Although the August 2004 VA examiner 
noted that the veteran objectively demonstrated a loss of 10 
degrees on dorsiflexion (10/20) and a loss of 15 degrees on 
plantar flexion (30/45), such loss does not constitute 
"marked" limitation.  Indeed, the August 2004 examiner also 
commented that the veteran walked with no limp and showed 
normal coordination and balance.  Previously, the February 
2002 VA examiner wrote that the veteran had normal range of 
motion (i.e., dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees) and a normal gait with no limping at that 
time.  Moreover, the VA treatment records show that veteran 
experienced no difficulty with his musculoskeletal system or 
mobility and function skills in April 2001.  Thus, the 
disability picture clearly does not approximate marked 
limitation of ankle motion.      

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for 
the next higher 20 percent rating for limitation of right 
ankle motion.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Although the veteran has 
complained of pain, stiffness, and some weakness, such 
documented discomfort has already been contemplated in the 
currently assigned 10 percent rating as the August 2004 VA 
examiner considered such factors in the reported findings.  
Based on the foregoing, the competent medical evidence does 
not support the assignment of the next higher disability 
rating of 20 percent under Diagnostic Code 5271.    

The Board also notes that the medical evidence contains no 
findings of ankle ankylosis, ankylosis of the subastragalar 
or tarsal joint, or malunion of the os calcis or astragalus 
and reveals no history of astragalectomy such that 
consideration under Diagnostic Codes 5270, 5272, 5273, and 
5274 is appropriate.  

Based on the foregoing, the Board finds that the assignment 
of a schedular evaluation higher than the currently assigned 
10 percent for the veteran's service-connected right ankle 
disability is not warranted. 

The Board further notes that the veteran told the August 2004 
VA examiner that his work as a contractor was not restricted 
or limited due to his right ankle disability.  He further 
reported that he was not seeing a physician for his right 
ankle disability at that time and had never had surgery on 
his right ankle.  As the evidence does not show that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
currently assigned 10 percent evaluation) or necessitated any 
frequent periods of hospitalization, application of the 
regular schedular standards is not rendered impracticable.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2005) is not warranted in this case. 

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for an evaluation higher than 
10 percent.  As a result, the Board finds that the benefit-
of-the-doubt doctrine is not applicable, and the veteran's 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to an evaluation higher than 10 percent for the 
veteran's service-connected residuals of a right ankle injury 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


